            Case 3:14-cr-00175-WHA Document 1304 Filed 02/17/21 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY B. SCHENK (CABN 234355)
   PHILIP KOPCZYNSKI (NYBN 4627741)
 5 NOAH STERN (CABN 297476)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        FAX: (415) 436-7234
          Jeffrey.b.schenk@usdoj.gov
 9        Philip.kopczynski@usdoj.gov
          Noah.stern@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15   UNITED STATES OF AMERICA,         ) No. CR-14-00175-WHA
                                       )
16        Plaintiff,                   ) UNITED STATES’ PROPOSED QUESTIONS
                                       )
17     v.                              )
                                       )
18   PACIFIC GAS AND ELECTRIC COMPANY, )
                                       )
19        Defendant.                   )
                                       )
20

21          The United States, through Assistant United States Attorneys Jeffrey Schenk, Philip Kopczynski,
22 and Noah Stern, hereby submits the below draft questions for consideration by the Court to propound to

23 PG&E, in response to the Court’s order dated February 15, 2021. See Dkt. 1302. The United States

24 focuses its questions on PG&E’s current inspection practices, its analysis (if any) of whether healthy

25 trees with the potential to strike power lines should be documented and/or worked in some

26 circumstances, and whether it has addressed these issues with its regulators. In proposing these

27 questions, the United States does not assume that the gray pine suspected to start the Zogg Fire was

28
     UNITED STATES’ PROPOSED QUESTIONS              1
     CR-14-00175-WHA
            Case 3:14-cr-00175-WHA Document 1304 Filed 02/17/21 Page 2 of 4




 1 healthy, but acknowledges that a final answer to that question may not be available until Cal-Fire

 2 completes its investigation. Further, the questions are not intended to express a viewpoint on the

 3 appropriate course of action; rather, the United States seeks to supplement the record on the issues

 4 currently before the Court regarding PG&E’s probation terms. The United States’ proposed questions

 5 are as follows:

 6             1. According to PG&E’s 2021 wildfire mitigation plan, PG&E began using its tree

 7                   assessment tool (“TAT”) in March 2020 as part of its Enhanced Vegetation Management

 8                   patrols to assess all trees that have the potential to strike its power lines. Are all trees

 9                   assessed with the TAT documented regardless of the outcome (i.e., is a record of the

10                   result of the TAT created even if no work was needed)? Does PG&E currently use (or

11                   plan in the near future to use) its TAT during routine vegetation management patrols or

12                   CEMA patrols? If the gray pine that is suspected to have caused the Zogg Fire still stood,

13                   would it have been assessed with the TAT in 2021? If not, can PG&E estimate when it

14                   would have been assessed with the TAT?

15             2. For the 2021 fire season, has PG&E made any changes to the processes it uses to identify

16                   dead, diseased, or dying trees with the potential to strike power lines during routine

17                   vegetation management patrols? For the 2021 fire season, has PG&E made any changes

18                   to the substantive standards it uses to determine whether a tree should be worked or

19                   removed because it is a dead, diseased, or dying tree with the potential to strike a power

20                   line? If so, identify the changes.

21             3. Had the gray pine suspected to have caused the Zogg Fire been found to be dead,

22                   diseased, or dying during the routine vegetation management patrol in 2020 but was not

23                   yet worked by the time of the wind event during which the Zogg Fire sparked, would it

24                   have been considered under the PSPS process proposed in Condition 11 had Condition 11

25                   been implemented by the time of the wind event? In other words, if the gray pine was

26                   found to be dead, diseased, or dying, would it have been classified as a Priority 1 or

27                   Priority 2 tree, or is it possible the inspector could have classified it Priority 3 or some

28
     UNITED STATES’ PROPOSED QUESTIONS                    2
     CR-14-00175-WHA
           Case 3:14-cr-00175-WHA Document 1304 Filed 02/17/21 Page 3 of 4




 1               other category not addressed by Proposed Condition 11?

 2            4. Has PG&E analyzed whether there are circumstances in which trees that have the

 3               potential to strike power lines but are healthy and not in violation of minimum clearances

 4               required by California Public Resources Code Section 4293, California Public Utilities

 5               Commission General Order 95, and Federal Energy Regulatory Commission FAC-003-4

 6               should be worked or removed? If so, what conclusions did PG&E reach? Has this issue

 7               been the subject of any regulatory process or analysis?

 8            5. Does PG&E have the authority to remove potential strike trees other than those that are

 9               dead, diseased, dying, or identified by PG&E’s TAT as “abate”?

10            6. Has PG&E analyzed whether all trees that have the potential to strike its power lines

11               should be documented regardless of their health and/or whether they need to be worked?

12               If so, what conclusions did PG&E reach? Has this been the subject of any regulatory

13               process or analysis?

14            7. In its filing, ECF 1300, PG&E stated that “[c]onsistent with industry practice, PG&E . . .

15               does not require pre-inspectors on routine vegetation management patrols to generate

16               records for trees that they do not identify for work.” Is PG&E aware of any utilities that

17               generate records for trees that are not identified for work during routine patrols? If so,

18               what trees are identified? Does PG&E require inspectors to document any trees that are

19               not identified for work during CEMA or EVM patrols?

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28
     UNITED STATES’ PROPOSED QUESTIONS             3
     CR-14-00175-WHA
           Case 3:14-cr-00175-WHA Document 1304 Filed 02/17/21 Page 4 of 4




 1            8. Has PG&E analyzed how many fires have been started in the past by trees falling on

 2               power lines that would not have been subject to work or removal under current VM or

 3               EVM standards? If so, what proportion of total fires sparked by PG&E equipment were

 4               sparked by healthy trees falling on power lines?

 5

 6 DATED:        February 17, 2021                            Respectfully submitted,

 7                                                            DAVID L. ANDERSON
                                                              United States Attorney
 8

 9
                                                              ___/s/_____________________
10                                                            JEFFREY B. SCHENK
                                                              PHILIP KOPCZYNSKI
11                                                            NOAH STERN
                                                              Assistant United States Attorneys
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     UNITED STATES’ PROPOSED QUESTIONS            4
     CR-14-00175-WHA
